Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00419-CV

       TEXAS DEPARTMENT OF INSURANCE, Workers’ Compensation Division,
                              Appellant

                                               v.

                                   Roel DE LOS SANTOS,
                                          Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-11-147
                         Honorable Ana Lisa Garza, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED to delete the language ordering the Subsequent Injury Fund to pay lifetime income
benefits; specifically, paragraphs 12(d) and (e) of the judgment are modified to read as follows:

       (d)    Roel De Los Santos is entitled to LIBs from August 26, 1994 through the
       present and continuing into the future in accordance with Texas law;

       (e)    Roel De Los Santos is entitled to LIBs accrued in the past along with the
       annual 3% increase pursuant to Texas Labor Code § 408.161(c), offset by any
       income benefits already paid to Roel De Los Santos by defendant Texas Mutual
       Insurance Company[.]

        As modified, the judgment of the trial court is AFFIRMED. Costs of the appeal are taxed
against the party incurring same.

       SIGNED August 27, 2014.


                                                _____________________________
                                                Rebeca C. Martinez, Justice